FILED
                            NOT FOR PUBLICATION                              SEP 04 2015

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ROBERT JOSEPH BENGE,                             No. 15-15438

               Plaintiff - Appellant,            D.C. No. 2:14-cv-00402-DGC-
                                                 BSB
 v.

CHARLES L. RYAN; et al.,                         MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                    David G. Campbell, District Judge, Presiding

                            Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Arizona state prisoner Robert Joseph Benge appeals pro se from the district

court’s order denying his motions for a temporary restraining order and

preliminary injunction. We have jurisdiction under 28 U.S.C. § 1292(a). We

review for an abuse of discretion, Alliance for the Wild Rockies v. Cottrell, 632

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1127, 1131 (9th Cir. 2011), and we affirm.

      The district court did not abuse its discretion in denying Benge’s requests for

injunctive relief after concluding that, on the record before it, Benge did not

establish a likelihood that he would succeed on his deliberate indifference claims,

or establish any actual injury arising from the alleged interference with legal

photocopies. See Planned Parenthood Ariz., Inc. v. Humble, 753 F.3d 905, 911

(9th Cir. 2014) (plaintiff seeking a preliminary injunction must establish, among

other things, that he is likely to succeed on the merits); see also Lewis v. Casey,

518 U.S. 343, 348-49 (1996) (actual injury requirement); Toguchi v. Chung, 391

F.3d 1051, 1057-60 (9th Cir. 2004) (deliberate indifference is a high legal

standard; medical malpractice, negligence, or a difference of opinion regarding the

course of treatment is not sufficient).

      The district court did not abuse its discretion when it denied Benge’s motion

to appoint an expert because the request for injunctive relief was not so complex as

to require an expert. See Walker v. Am. Home Shield Long Term Disability Plan,

180 F.3d 1065, 1071 (9th Cir. 1999) (standard of review).

      We do not consider arguments and allegations raised for the first time in the

reply brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per

curiam).

      AFFIRMED.

                                           2                                      15-15438